DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          EDWARD DEVINE,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-1823

                         [November 24, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Edward H. Merrigan,
Jr., Judge; L.T. Case No. 07-009874CF10A.

  Edward Devine, Orlando, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., MAY and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.